Citation Nr: 0906552	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-38 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1973.  He died in February 2004 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the appellant's service connection claim 
for the cause of the Veteran's death, as well as denying 
several claims for accrued benefits.  Only the cause of death 
claim is in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran's death certificate documents that that he 
died in February 2004 at the age of 72; the immediate cause 
of death was reported as respiratory failure from lung 
embolus, due to or as a consequence of congestive heart 
failure, hypotension or hypertension (illegible) and patent 
foramin ovale, with other significant contributing conditions 
listed as bladder cancer and deep vein thrombosis.  

2.  At the time of the Veteran's death, service connection 
was in effect for: migraine headaches (30 percent disabling); 
post-traumatic stress disorder - PTSD (10 percent disabling); 
and for left shoulder pain, fracture residuals of the right 
thumb, lumbosacral strain, ganglion cyst of the right wrist 
and fracture residuals of the 1st through 6th ribs on the left 
side, all assigned non-compensable evaluations.  The 
Veteran's combined disability rating was 40 percent from 
March 1, 1993.

3.  The Veteran served in Vietnam; therefore exposure to 
herbicides, to include Agent Orange, is presumed.

4.  None of the immediate, underlying or contributory causes 
listed on the Veteran's death certificate are presumptively 
related to exposure to Agent Orange or other herbicide agents 
in service.  

5.  The most probative evidence indicates that a service-
connected disability did not cause or contribute materially 
or substantially to the Veteran's death, nor does it 
establish that the cause of his death was otherwise related 
to service.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service, nor did a disease 
presumptively caused by exposure to herbicides in service or 
a service-connected disorder cause the Veteran's death; 
therefore, service connection for the cause of the Veteran's 
death is not established.  38 U.S.C.A. §§ 1116, 1310, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a letter dated in June 2004 the appellant was notified of 
the evidence that was necessary to substantiate her claim.  
She was told what information that she needed to provide, and 
what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Adequate notice was provided to the appellant prior to the 
transfer and certification of her case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In the present appeal, as entitlement to 
service connection for the cause of the veteran's death is 
being denied, no effective date or rating percentage will be 
assigned, thus, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death. Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In this 
case, the VCAA notice letter of June 2004 informed the 
appellant that she needed medical evidence relating the cause 
of the Veteran's death to his period of active service or to 
one of his service-connected disabilities.  Therefore, it was 
responsive to her application for benefits and essentially 
met the notice requirements discussed in the Hupp case.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's service, VA, and private 
medical treatment records have been obtained.  Assistance 
also includes obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  As the 
Veteran is deceased, i.e., the current disability requirement 
has been met, see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  However, this fact does not by itself trigger VA's 
obligation under § 5103A(d) of providing a medical 
examination or obtaining a medical opinion.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this case, the 
evidentiary record does not show that the Veteran's cause of 
death is associated with an established (by presumption or 
otherwise) service-related event, injury, or disease; 
manifested during an applicable presumptive period; or is 
otherwise associated with service.  Accordingly, a medical 
opinion need not be sought in this case.

There is no indication of any additional, relevant records 
that the RO failed to obtain.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.  

Factual Background

The Veteran's death certificate reflects that he died in 
February 2004 at the age of 72; the immediate cause of death 
was reported as respiratory failure from lung embolus, due to 
or as a consequence of congestive heart failure, hypertension 
or hypotension and patent foramin ovale, with other 
significant contributing conditions listed as bladder cancer 
and deep vein thrombosis.  There was no autopsy performed.

At the time of his death, service connection was in effect 
for: migraine headaches (30% disabling); post-traumatic 
stress disorder - PTSD (10% disabling); and for left shoulder 
pain, fracture residuals of the right thumb, lumbosacral 
strain, ganglion cyst of the right wrist and fracture 
residuals of the 1st through 6th ribs on the left side, all 
assigned non-compensable evaluations.  The Veteran's combined 
disability rating was 40 percent from March 1, 1993

The Veteran's DD 214 Form indicates that he served with the 
United States Army from September 1957 to September 1973 to 
include service in Vietnam from September 1968 to September 
1969 and from June 1971 to April 1972.  

A review of the Veteran's service treatment records (STRs) 
reveals that there is no record of symptoms associated with 
respiratory failure from lung embolus, congestive heart 
failure, patent foramin ovale, bladder cancer or deep vein 
thrombosis during his period of active service.  The March 
1973 retirement report did include a notation of labile 
hypertension with a blood pressure reading of 118/60.  

A VA examination report dated in December 1973 indicated that 
the Veteran had been treated in service for unstable blood 
pressure.  Heart rate and rhythm were normal with no obvious 
evidence of cardiomegaly.  Blood pressure readings of 124/90, 
130/94 and 120/86 were made; hypertension was not diagnosed.

Post-service medical records include a diagnosis of 
hypertension made in approximately 1979 or 1980.  

VA records reflect that a bladder tumor was identified and 
was resected in August 1984.  Bladder tumors were resected in 
July 1995 and September 1996.  When surgery was performed in 
1996 his medical history was noted to have included chronic 
obstructive pulmonary disease, hypertension and PTSD.

VA medical records dated in from 2002 to 2004 reflect that 
the Veteran was treated for conditions including: recurrent 
bladder cancer (initially diagnosed in 1984); possible deep 
venous thrombosis, depression, PTSD, duodenal arteriovenous 
malformation, and hypertension.  

VA records dated during the month of the Veteran's death 
include a February 2004 VA X-ray film report reflecting that 
irregular nodule opacities in both lung fields were shown 
which could represent lung infiltrates or malignancy.  
Records dated in the days before the Veteran's death mention 
that his medical problems included: recurrent bladder cancer, 
elevated liver function tests, chronic obstructive pulmonary 
disease (COPD) and pulmonary hypertension possibly due to 
hypoxia.  A February 2004 echogram of the abdomen revealed 
lesions, possibly indicative of metastasis and vein 
thrombosis on the left side.  A record dated on the day of 
the Veteran's death in February 2004 indicated that the 
bladder cancer might have metastasized to the lung and liver 
and if so, the Veteran needed chemotherapy.  The Veteran's 
numerous cardio-pulmonary conditions were mentioned and it 
was noted that the Veteran was becoming increasingly hypoxic 
and hypotensive on the day of his death.  

In a statement from the appellant dated in September 2005, 
she indicated that the Veteran's VA doctor told her that the 
Veteran had cancer in the lungs.  

Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death, maintaining that he 
died of lung cancer, a condition presumptively associated 
with exposure to Agent Orange, which her husband sustained 
during service in Vietnam.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2008).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d) (2008).

Service connection for certain diseases, such as malignant 
tumors, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

In essence, service connection for the cause of a veteran's 
death may be demonstrated by showing that the death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

Initially, the Board will address the appellant's contention 
to the effect that the cause of the Veteran's death is 
attributable to lung cancer incurred as a result of the 
Veteran's Agent Orange exposure on service, warranting 
service connection on a presumptive basis.  (The appellant 
incidentally mentioned that the veteran also suffered from 
chloracne as a result of Exposure to Agent Orange, but does 
not maintain that this was a cause of his death.  The Board 
observes that chloracne is not service-connected and is not a 
listed cause of the Veteran's death and hence this condition 
need not be further discussed in the context of the claim on 
appeal).  

The Veteran's DD Form 214 indicates that he had in-country 
service in Vietnam, thus, he is presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Lung cancer is enumerated under the 
provisions of 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), 
relating to conditions presumptively related to exposure to 
Agent Orange in service.  However, lung cancer was not one of 
the listed causes of the Veteran's death, either on a 
primary, underlying or contributory basis.  Bladder cancer 
was listed as one of the causes of the Veteran's death and 
the Board has considered the presumptive Agent Orange 
provisions as to this condition, but notes that because 
bladder cancer is not among the disabilities listed in 38 
C.F.R. § 3.309(e) presumptively related to Agent Orange 
exposure in service nor are any of the other listed causes of 
the Veteran's death.  Accordingly, presumptive service 
connection for bladder cancer or any other listed causes of 
the Veteran's death due to Agent Orange exposure is not 
warranted.  The Secretary, under the authority of the Agent 
Orange Act of 1991 and based on studies by the NAS, has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 
61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  
Indeed, the Secretary has determined, based on studies from 
the National Academy of Sciences, that there is no 
association between exposure to Agent Orange and the 
development of bladder cancer.  See also BVA Adjudication 
Manual, M21-MR1, Part IV, Subpart ii, 2.C.10.j.

The Board has considered that the record on appeal shows that 
the Veteran's bladder cancer was believed to have 
metastasized to his lungs and liver.  While cancers, 
including respiratory/lung and liver cancers, are among the 
enumerated diseases associated with Agent Orange exposure, 
VA's General Counsel has held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  See VAOPGCPREC 
18-97, published at 62 Fed. Reg. 37954 (1997); see also Darby 
v. Brown, 10 Vet. App. 243 (1997) (holding that the 
presumption of service connection for lung cancer was 
rebutted by medical evidence showing that it was metastatic 
and not primary).  Such is the situation here.  Bladder 
cancer was identified in 1984; evidence indicating that 
bladder cancer had possibly metastasized to the liver and 
lungs was not shown until 2003 or 2004 and even at that 
point, this was not a definitive finding.  None of the 
pertinent medical records reflect that primary lung or liver 
cancers were ever diagnosed during the Veteran's lifetime.  

With respect to the listed causes of the Veteran's death: 
respiratory failure from lung embolus, due to or as a 
consequence of congestive heart failure and patent foramin 
ovale, with other significant contributing conditions listed 
as bladder cancer and deep vein thrombosis, the record on 
appeal contains no indication, nor does the appellant 
contend, that any of these conditions were present during the 
Veteran's period of active service, manifested to a 
compensable degree within one year of his separation from 
active service (as applicable) or were in any way caused by 
or attributable to Agent Orange exposure in service.  In 
fact, the evidence reflects that these conditions first 
manifested years after his discharge from service and the 
competent medical evidence does not include even a suggestion 
of a link between any of the aforementioned conditions listed 
on the death certificate and service.   

However, the Board would like to specifically and separately 
address the notation of either hypotension or hypertension 
which was listed on the death certificate as an underlying 
cause of death; noting that unfortunately, it is not clear 
which condition is actually listed and that both conditions 
were manifested prior to the Veteran's death.  In the case of 
hypotension, this is not a service connected condition and in 
fact was not documented in medical records until 2004, in 
close approximation to the Veteran's death.  There is no 
indication that this condition was present in service or in 
fact until many years after his discharge and there is no 
medical evidence on file linking this condition in any way to 
the Veteran's period of service or to any service-connected 
disorder.  

Assuming that hypertension was the condition listed on the 
death certificate as an underlying cause of the Veteran's 
death, again, service-connection was not in effect for 
hypertension at the time of the Veteran's death.  The STRs do 
reflect that labile hypertension was noted on the 1973 
separation examination form, representing acknowledgement 
that the Veteran's blood pressure readings in service were 
unstable/inconsistent/sporadically elevated, mixed with 
readings that were normal, but without indication of any 
sustained elevated blood pressure readings.  Post-service, a 
VA examination conducted in December 1973 (during the 
Veteran's first post-service year) failed to include a 
diagnosis of hypertension.  In order for this hypertension to 
be established on a presumptive basis it must be shown that 
hypertension manifested to a compensable degree within the 
first post-service year, i.e. to at least 160/100.  See 38 
C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101 (2008).  
In summary, essential hypertension was not shown or diagnosed 
in service or within the first post-service year. 

The clinical evidence reflects that it was not until 
approximately 1979 that hypertension was diagnosed.  The 
Board has considered that service connection may be granted 
for any disease diagnosed after discharge from active 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in active 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the Veteran's death (causes of) and any 
his active service, any incident therein, or any service-
connected disability, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also 38 
C.F.R. § 3.310 (2008).  In this case, however, the record 
contains no probative evidence of an etiological link between 
hypertension, an underlying cause of the Veteran death, and 
his active service, any incident therein, or any service-
connected disability.  Accordingly, because there is no 
evidence of the incurrence of hypertension in service or 
within the first post-service year and no competent evidence 
otherwise attributing hypertension to service or a service-
connected disorder, service connection for hypertension is 
not warranted and it cannot be concluded  that this listed 
underlying cause of death was service-related.

The Board has also considered whether any of the Veteran's 
service-connected disabilities, consisting of: migraine 
headaches, PTSD, left shoulder pain, fracture residuals of 
the right thumb, lumbosacral strain, ganglion cyst of the 
right wrist and fracture residuals of the 1st through 6th ribs 
on the left side, caused or contributed to his death.  In 
this regard, the appellant has specifically noted that 
Veteran's difficulties post-service due to PTSD.  A review of 
the evidence, however, shows that none of the Veteran's 
service-connected disabilities, including PTSD, have been 
implicated as either a primary, underlying or contributory 
cause of his death.  Moreover, there is no indication that 
any of the Veteran's service-connected disabilities rendered 
him materially less capable of resisting the effects of any 
of the listed causes of his death.  38 C.F.R. § 3.312(c)(3) 
(2008).

The only evidence in support of the appellant's claim that 
the Veteran's death is service-related, specifically that it 
is attributable to Agent Orange exposure in service, is her 
own lay opinion.  However, as a lay person, she is not 
competent to provide the necessary nexus between the 
Veteran's service and his death.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The appellant did present a statement in 
2005 indicating that the Veteran's VA doctor had reported to 
her that he had cancer in his lungs.  As a general principle, 
the connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence in and of itself.  See Franzen v. Brown, 9 Vet. App. 
235 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, the matter of whether or not lung cancer, as a 
primary diagnosis, was shown by the clinical evidence has 
already been discussed herein and the evidence reflected that 
to the extent that any cancer in the lung area was 
demonstrated this was the result of metastasis of bladder 
cancer.  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the Veteran's death was related to service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection for 
the cause of the Veteran's death may be granted.  The Board 
has also considered the benefit of the doubt rule in this 
case, but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


